CHEZEM, Judge,
dissenting.
I respectfully dissent. I agree with the Majority that one purpose of the Uniform Child Custody Jurisdiction Act (UCCJA) is to avoid the repeated litigation of custody matters. Matter of Lemond (1980), 274 Ind. 505, 418 N.E.2d 228, 245. I further agree that the CHINS statute, Ind.Code 31-6-4-8, "is intended to enable the government to respond to emergency situations involving children unlikely to be helped without court intervention." However, I do not agree that the CHINS statute can only operate within the confines of the emergency provision of the UCCJA when the children involved are children of divorced parents.
I.C. 81-6-2-1(a)(2) grants exclusive jurisdiction to a juvenile court in proceedings in which a child, including a child of divorced parents, is alleged to be a child in need of services. In addition, 1.C. 81-6-4-3(a) deems a child to be in need of services if the child is not yet eighteen (18) years old and ... (8) the child is a victim of a sex offense.... Interpretation of the CHINS statute by this Court also lends support to the majority's statement that the statute enables the government to respond to emergency situations. In Matter of E.M., (1991), Ind.App., 581 N.E.2d 948, 958, trans. denied, we stated "[when parents neglect, abuse or abandon their children, the state has the authority under its par-ens patriae power to intervene."
In the present case, Father is alleged to have sexually abused E.H. and LH. during court ordered visits with them in Indiana. The Marion County Department of Public Welfare (DPW) filed a request to file a petition alleging that the children were children in need of services. The court examined the preliminary inquiry, investigation report and affidavit, and determined proba*191ble cause existed for the filing of the CHINS petition. The DPW followed the proper procedural steps for establishing jurisdiction in a CHINS proceeding, and the juvenile court properly exercised this jurisdiction.
The Majority puts forth that the juvenile court did not have jurisdiction to act because this was not an "emergency" situation. However, I would argue that any situation where a juvenile court finds probable cause that a child is in need of service-es, and especially any situation where a child is in need of services because of sexual abuse, is an emergency situation. In light of the UCCJA, an emergency existed because Father still had unsupervised visits with the children in Indiana and the children had been subjected to abuse from him. 1.C. 81-1-11.6-8(8)(B). As such, the juvenile court had jurisdiction over the children until it determined they were no longer in need of services. I.C. 31-6-4-19(c).
The Majority also states the CHINS court abused its discretion in exercising jurisdiction over the case because the DPW pursued the same remedy against Father that Mother had. However, the DPW does not bring a CHINS petition against a parent, but rather brings the petition in the name of the child who needs court-ordered services. Although both cases could have affected Father's visitation rights, the result of the CHINS case should not determine the jurisdictional outcome.
Even assuming for the sake of argument that the Texas visitation order was entitled to full faith and credit in Indiana under the UCCJA, the CHINS court properly exercised its jurisdiction. The State has a compelling interest in protecting the welfare of children. Matter of E.M., 581 N.E.2d at 952. The full faith and credit clause does not require Indiana to apply Texas law in violation of its own legitimate public policy. Brandon and David Lucas v. Estate of Peter A. Stavos (1998), Ind.App., 609 N.E.2d 1114. The CHINS court exercised its jurisdiction to protect E.H. and LH., children living within the borders of Indiana.
I would affirm the judgment of the juvenile court.